EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yongsok Choi on 11/09/2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.  	(Currently Amended) A teleoperation system comprising:
a robot comprising an actuator configured to move at least a portion of the robot; and
a remote computing device configured to: 
obtain information about a user proximate to the remote computing device with one or more sensors;
identify the user based on the obtained information;
obtain an action of the user;
retrieve an individual profile among a plurality of profiles based on [[an]]the identified user, each of the plurality of profiles including intended instructions associated with corresponding actions; 
determine an intended instruction related to a task by interpreting [[an]]the action of the user related to the task based on the intended instruction associated with the action of the user; and
instruct the robot to implement the task with the actuator based on the intended instruction,
wherein the individual profile includes intent parameters related to the action of the user, and
wherein the individual profile includes a first maximum allowable deviation for implementing the task that is different from a second maximum allowable deviation included in another individual profile, the first maximum allowable deviation is a maximum deviation between a position of an object to be placed by the robot and a position designated by the user, and the robot is instructed to implement the task of placing the object within the first maximum allowable deviation.  

2.	(Original) The teleoperation system of claim 1, wherein the individual profile includes a workspace scaling value.

3.	(Previously Presented) The teleoperation system of claim 2, wherein the robot further comprises an arm,
	wherein the remote computing device is configured to cause the robot to operate the arm with the actuator based on the action of the user and the workspace scaling value.

4.	(Original) The teleoperation system of claim 1, wherein the individual profile includes one or more operating gains of the robot.

5.	(Original) The teleoperation system of claim 1, wherein the one or more sensors includes one or more imaging devices configured to obtain one or more images of the user.

6.	(Previously Presented) The teleoperation system of claim 1, wherein: 
	the remote computing device comprises an output device configured to provide feedback to the user based on an operation of the robot, and
	the remote computing device is configured to determine the feedback based on the individual profile for the user.

7.	(Previously Presented) The teleoperation system of claim 1, wherein:

	the remote computing device is configured to determine a type of the view based on the individual profile for the user.

8.	(Canceled) 

9.	(Previously Presented) The teleoperation system of claim 1, wherein the remote computing device is configured to identify a location related to the task based on the action of the user, and
	implement the task within the first maximum allowable deviation from the location.

10.	(Previously Presented) The teleoperation system of claim 1, further comprising a screen on the remote computing device configured to display information related to the intended instruction.

11.  	(Currently Amended) A robot system comprising: 
one or more processors;  
one or more sensors communicatively coupled to the one or more processors; 
a non-transitory memory component communicatively coupled to the one or more processors; and 
machine readable instructions stored in the non-transitory memory component that cause the robot system to perform at least the following when executed by the one or more processors:
obtain information about a user proximate to the robot system with the one or more sensors;
identify the user based on the obtained information;
obtain an action of the user;
retrieve an individual profile the identified user, each of the plurality of profiles including intended instructions associated with corresponding actions;
the action of the user related to the task based on the intended instruction associated with the action of the user; and
implement the task based on the intended instruction,
wherein the individual profile includes intent parameters related to the action of the user, and
wherein the individual profile includes a first maximum allowable deviation for implementing the task that is different from a second maximum allowable deviation included in another individual profile, the first maximum allowable deviation is a maximum deviation between a position of an object to be placed by the robot system and a position designated by the user, and the robot system implements the task of placing the object within the first maximum allowable deviation.  

12.	(Original) The robot system of claim 11, wherein the individual profile includes a workspace scaling value.

13.	(Previously Presented) The robot system of claim 12, further comprising an arm,
	wherein the robot system is configured to operate the arm based on the action of the user and the workspace scaling value.

14.	(Previously Presented) The robot system of claim 12, wherein the robot system is configured to receive information on the action of the user from a wearable device.

15. 	(Currently Amended) A method for operating a robot, the method comprising:
	obtaining, by one or more sensors of a remote computing device, information about a user proximate to the remote computing device;
	identifying, by a controller of the remote computing device, the user based on the obtained information;
	obtaining, by the controller of the remote computing device, an action of the user;
	retrieving, by [[a]]the controller of [[a]]the remote computing device, an individual profile the identified user, each of 
	determining, by the controller of the remote computing device, an intended instruction related to a task by interpreting [[an]]the action of the user related to the task based on the intended instruction associated with the action of the user; and
	instructing, by the controller of the remote computing device, [[a]]the robot to implement the task based on the intended instruction,
	wherein the individual profile includes intent parameters related to the action of the user, and
wherein the individual profile includes a first maximum allowable deviation for implementing the task that is different from a second maximum allowable deviation included in another individual profile, the first maximum allowable deviation is a maximum deviation between a position of an object to be placed by the robot and a position designated by the user, and the robot is instructed to implement the task of placing the object within the first maximum allowable deviation.

16.	(Original) The method of claim 15, wherein the individual profile includes a workspace scaling value.

17.	(Original) The method of claim 15, wherein the individual profile includes one or more operating gains of the robot.

18.	(Original) The method of claim 15, wherein the one or more sensors includes one or more imaging devices configured to obtain one or more images of the user.

19.	(Canceled) 

20.	(Previously Presented) The method of claim 15, further comprising:
	identifying a location related to the task based on the action of the user; and
	implementing the task within the first maximum allowable deviation from the location.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/Primary Examiner, Art Unit 3667